UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-17706 QNB Corp. (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 23-2318082 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 15 North Third Street, P.O. Box 9005 Quakertown, PA 18951-9005 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code(215) 538-5600 Not Applicable Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filer oSmaller Reporting Company þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 3, 2012 Common Stock, par value $0.625 QNB CORP. AND SUBSIDIARY FORM 10-Q QUARTER ENDED MARCH 31, 2012 INDEX PART I - FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) PAGE Consolidated Balance Sheets at March 31, 2012 and December 31, 2011 3 Consolidated Statements of Income for the Three Months Ended March 31, 2012 and 2011 4 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2012 and 2011 5 Consolidated Statement of Shareholders’ Equity for the Three Months Ended March 31, 2012 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 7 Notes to Consolidated Financial Statements 8 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 43 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 67 ITEM 4. CONTROLS AND PROCEDURES 67 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 68 ITEM 1A. RISK FACTORS 68 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 68 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 68 ITEM 4. MINE SAFETY DISCLOSURES 68 ITEM 5. OTHER INFORMATION 68 ITEM 6. EXHIBITS 69 SIGNATURES 70 CERTIFICATIONS -2- QNB Corp. and Subsidiary CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) March 31, December 31, Assets Cash and due from banks $ $ Interest-bearing deposits in banks Total cash and cash equivalents Investment securities Available-for-sale (amortized cost $344,178 and $341,023) Held-to-maturity (fair value $854 and $1,365) Restricted investment in bank stocks Loans held-for-sale Total loans, net of unearned fees and costs Allowance for loan losses ) ) Net loans Bank-owned life insurance Premises and equipment, net Accrued interest receivable Other assets Total assets $ $ Liabilities Deposits Demand, non-interest bearing $ $ Interest-bearing demand Money market Savings Time Time of $100,000 or more Total deposits Short-term borrowings Long-term debt Accrued interest payable Other liabilities Total liabilities Shareholders' Equity Common stock, par value $0.625 per share; authorized 10,000,000 shares; 3,354,308 shares and 3,338,814 shares issued; 3,189,739 and 3,174,245 shares outstanding Surplus Retained earnings Accumulated other comprehensive income, net of tax Treasury stock, at cost; 164,569 shares ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements -3- QNB Corp. and Subsidiary CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share data - unaudited) Three months ended March 31, Interest Income Interest and fees on loans $ $ Interest and dividends on investment securities: Taxable Tax-exempt Interest on interest-bearing balances and other interest income 9 7 Total interest income Interest Expense Interest on deposits Interest-bearing demand Money market 71 94 Savings Time Time of $100,000 or more Interest on short-term borrowings 27 55 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-Interest Income Net gain (loss) on sale of investment securities ) Fees for services to customers ATM and debit card Bank-owned life insurance 78 Merchant income 85 62 Net gain on sale of loans 39 Other 84 Total non-interest income Non-Interest Expense Salaries and employee benefits Net occupancy Furniture and equipment Marketing Third party services Telephone, postage and supplies State taxes FDIC insurance premiums Other Total non-interest expense Income before income taxes Provision for income taxes Net Income $ $ Earnings Per Share - Basic $ $ Earnings Per Share - Diluted $ $ Cash Dividends Per Share $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements -4- QNB Corp. and Subsidiary CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands, unaudited) Three months ended March 31, Net income $ $ Other comprehensive income, net of tax: Unrealized holding (losses) gains on securities: Unrealized holding gains (losses) arising during the period 65 ) Reclassification adjustment for (gains) losses included in net income ) 28 Other comprehensive loss, net of tax ) ) Comprehensive income $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements -5- QNB Corp. and Subsidiary CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY Accumulated Number of other (in thousands, except share data) shares Common Retained comprehensive Treasury (unaudited) outstanding stock Surplus earnings income stock Total Balance, December 31, 2011 $ ) $ Net income - Other comprehensive loss, net of tax - ) - ) Cash dividends declared ($0.26 per share) - - - ) - - ) Stock issued in connection with dividend reinvestment and stock purchase plan 5 - - - Stock issued for options exercised 4 28 - - - 32 Tax benefit of stock options exercised - - 4 - - - 4 Stock-based compensation expense - - 16 - - - 16 Balance, March 31, 2012 $ ) $ The accompanying notes are an integral part of the unaudited consolidated financial statements -6- QNB Corp. and Subsidiary CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, unaudited) Three months ended March 31, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Net (gains) losses on investment securities available-for-sale ) 43 Net loss on sale of repossessed assets - 8 Net gain on sale of loans ) ) Proceeds from sales of residential mortgages held-for-sale Originations of residential mortgages held-for-sale ) ) Income on bank-owned life insurance ) ) Stock-based compensation expense 16 12 Deferred income tax expense (benefit) 87 ) Net increase in income taxes payable Net (increase) decrease in accrued interest receivable ) 33 Amortization of mortgage servicing rights and change in valuation allowance 35 22 Net amortization (accretion) of premiums and discounts on investment securities Net decrease in accrued interest payable ) ) Increase in other assets ) ) Decrease in other liabilities ) ) Net cash provided by operating activities Investing Activities Proceeds from maturities and calls of investment securities available-for-sale held-to-maturity Proceeds from the sale of investment securities available-for-sale Purchases of investment securities available-for-sale ) ) Proceeds from redemption of investment in restricted bank stock 88 Net decrease in loans Redemption of Bank Owned Life Insurance investment - 95 Net purchases of premises and equipment ) ) Proceeds from sales of repossessed assets 70 Net cash provided by investing activities 73 Financing Activities Net increase in non-interest bearing deposits Net increase in interest-bearing deposits Net decrease in short-term borrowings ) ) Repayments of long-term debt (4
